         Case 4:21-cv-00536-MWB-DB Document 5 Filed 04/21/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RYAN PAUL SINGH,                                No. 4:21-CV-00536

                Petitioner,                         (Judge Brann)

          v.

    COMMONWEALTH OF PA,

                Respondent.

                              MEMORANDUM OPINION

                                     APRIL 21, 2021

I.       PROCEDURAL BACKGROUND

         On March 24, 2021, Petitioner, Ryan Paul Singh, an inmate presently

confined at the State Correctional Institution, Huntingdon, Pennsylvania, initiated

the above captioned petition for writ of habeas corpus, pursuant to 28 U.S.C. §

2254.1 Singh is seeking his release from confinement and challenging the legality

of a Lancaster County criminal conviction/criminal prosecution.2 On April 9,

2021, Singh paid the filing fee.3

         For the reasons that follow, the Court will transfer the above captioned

action to the United States District Court for the District of Eastern District of

Pennsylvania.


1
     Doc. 1.
2
     Id.
3
     Doc. 4.
        Case 4:21-cv-00536-MWB-DB Document 5 Filed 04/21/21 Page 2 of 3




II.     DISCUSSION

        A § 2254 habeas corpus petition may be filed in the district where the

applicant is confined or in the district where he was convicted.4 28 U.S.C. §

2241(d) provides:

        (d) Where an application for a writ of habeas corpus is made by a person
        in custody under the judgment and sentence of a State court of a State
        which contains two or more Federal judicial districts, the application
        may be filed in the district court for the district wherein such person is
        in custody or in the district court for the district within which the State
        court was held which convicted and sentenced him and each of such
        district courts shall have concurrent jurisdiction to entertain the
        application. The district court for the district wherein such an
        application is filed in the exercise of its discretion and in furtherance of
        justice may transfer the application to the other district court for hearing
        and determination.

        Petitioner is attacking the legality of a conviction and sentence which were

entered in the Court of Common Pleas of Lancaster County, which is located

within the jurisdiction of the United States District Court for the Eastern District of

Pennsylvania.5

        As noted above, under § 2241(d), the District Court for the district in which

a habeas petition is filed “in the exercise of its discretion and in furtherance of

justice may transfer the application.” Moreover, 28 U.S.C. § 1404(a) states, “[f]or

the convenience of parties and witnesses, in the interest of justice, a district court



4
    Fletcher v. Rozum, 2008 WL 2609826 * 2 (E.D. Pa. 2008).
5
    See 28 U.S.C. § 118(a).
                                             2
        Case 4:21-cv-00536-MWB-DB Document 5 Filed 04/21/21 Page 3 of 3




may transfer any civil action to any other district or division where it might have

been brought.” A District Court may transfer a habeas petition pursuant to §

1404(a).6

        In the matter at hand, the state trial court, as well as any records, counsel,

and other witnesses, are located within the Eastern District of Pennsylvania. As

such, it would be prudent to transfer this action to that court.

    An appropriate Order follows.

                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




6
    See In re Nwanze, 242 F.3d 521, 526, n. 2 (3d Cir. 2001)(§ 1404(a) applies to transfers of
    habeas corpus petitions); Fletcher, 2008 WL 2609826 at * 2.
                                                 3
